Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 20, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  157143                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  In re Estate of MAXINE HADLEY.                                                                    Elizabeth T. Clement,
  _________________________________________/                                                                         Justices


  SCOTT S. HADLEY,
            Petitioner-Appellee,
  v                                                                SC: 157143
                                                                   COA: 332888
                                                                   Oakland Probate Court:
                                                                   2014-358137-DA
  TIMOTHY D. BEETSCHEN,
           Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 21, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 20, 2018
           p0613
                                                                              Clerk